DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Response to Amendment
The Amendment filed on 11/11/2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 8 and 14 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Thomas (US PGPub 2019/0317780) in view of Singleton (US PGPub 2021/0208918), and in further view of Ehara (US PGPub 2017/0279895).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US PGPub 2019/0317780) in view of Singleton (US PGPub 2021/0208918), and in further view of Ehara (US PGPub 2017/0279895).

Regarding claims 1, 8 and 14, Thomas teaches a computer-implemented method (Thomas, see abstract, A computing system that provides virtual computing services may generate and manage remote computing sessions between client computing devices and virtual desktop instances hosted on the service provider's network) comprising:
detecting, by a cloud-based software distribution host providing cloud-based access to an application to a client device, a pause in a user session of the application (Thomas, see paragraph 0080, a service provider (or resource management logic implemented on the service provider network) determining that a client has disconnected from a virtual desktop instance implemented by computing and storage resource instances on the service provider network);
in response to the detection, saving a user session state of the user session, wherein the user session state includes a memory state of the application corresponding to a user’s activity during the user session (Thomas, see paragraph 0082, if the applicable shutdown policies specify that there should not be a shutdown (e.g., that the computing resource instance(s) for a virtual desktop instance should never be shut down during a contracted term of service or that they should not be shut down in response to a disconnection by the client), the method may include the service provider keeping the computing resource instance(s) for the virtual desktop instance active);
a session preservation time for preserving the user session state, wherein the session preservation time corresponds to a predicted time for keeping the user session alive (Thomas, see paragraph 0083, if the applicable shutdown criteria is not met, but the applicable shutdown criteria is time-based (e.g., if an applicable policy specifies that the computing resource instance(s) for a virtual desktop instance should be shut down only after a predetermined period of time has passed following a disconnection by the client or only at specified times of day, the method may include waiting for the time-based criteria to be met before shutting down the computing resource instance(s));
storing the saved user session state in a session state buffer for at least the determined session preservation time (Thomas, see paragraph 0083, the method may include waiting for the time-based criteria to be met before shutting down the computing resource instance(s)); and
removing the user session state from the session state buffer after the session preservation time elapses (Thomas, see paragraph 0083, if the applicable shutdown criteria is not met, but the applicable shutdown criteria is time-based (e.g., if an applicable policy specifies that the computing resource instance(s) for a virtual desktop instance should be shut down only after a predetermined period of time has passed following a disconnection by the client or only at specified times of day).

Thomas teaches the above yet fails to teach dynamically updating the session preservation time based on success rates of prior session preservation times.
Then Singleton teaches dynamically updating the session preservation time based on success rates of prior session preservation times (Singleton, see abstract and paragraph 0021, A system and method for determining session timeout periods for a virtual workspace. A method is disclosed that includes detecting an inactivity state of a user engaged with a session running on a server, in which The timeout period may further be determined by determining a session cost, determining a reconnect probability and/or determining a security risk. the session manager 18 can consider historical usage patterns of the particular user 12 to determine the timeout period. For instance, during non-business hours, the session manager 18 can evaluate the probability that the user will reconnect based on past behaviors. For example, historical usage patterns may be analyzed to determine the average amount of time TA a given user remains logged in during non-business hours (e.g., 50 minutes). Based on the amount of time TL the user was logged in prior to the inactivity state (e.g., 40 minutes), a probability P of a reconnect can be calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas with intelligent session timeouts for virtual workspace of Singleton, because doing so would make Thomas more efficient in affording a user an opportunity to reengage with the session so that the session is not inadvertently terminated (Singleton, see paragraph 0001).

Thomas in view of Singleton teaches the above yet fails to teach determining, based on one or more session characteristics relating to the user session including an application type of the application.
Then Ehara teaches determining, based on one or more session characteristics relating to the user session including an application type of the application (Ehara, see figure 8 and paragraphs 0108-0109, 0116,  FIG. 8 illustrates how to set a session time-out value suitable to the type of a client apparatus 30. In a conventional application server, a session time-out value has been set according to the type of an application. For, for example, a ticket selling application, an in-house attendance management application, and other applications that perform processing in response to an operation by a person, a different time-out time such as 20 minutes or 1 hour has been set according to the type of processing executed by a different application. Different session time-out times are set according to both the types of applications and the types of client apparatuses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas in view of Singleton with information processing system and information processing method of Ehara, because doing so would make Thomas in view of Singleton more efficient in suppressing a session that has caused a session time-out from being discarded if the session time-out is due to the insufficient throughput of the server (Ehara, see paragraph 0029).

Regarding claims 2, 9 and 15, Thomas in view of Singleton and Ehara teaches further comprising:
detecting, before the session preservation time elapses, a reconnection of the user session (Thomas, see paragraph 0066, if a user reconnects to a virtual desktop instance was previously shut down, the service provider (or computing resource instance manager) may start the computing resource instance back up and attach the appropriate storage volumes (e.g., on-demand)); and
loading the user session state from the session state buffer to restore the user session (Thomas, see paragraph 0066, if a user reconnects to a virtual desktop instance was previously shut down, the service provider (or computing resource instance manager) may start the computing resource instance back up and attach the appropriate storage volumes (e.g., on-demand)).

Regarding claims 3, 10 and 16, Thomas in view of Singleton and Ehara teaches further comprising tracking a reconnection time of the user session, wherein the one or more session characteristics includes an average reconnection time for the user and the session preservation time is further based on the average reconnection time (Thomas, see paragraph 0039, 6. In some embodiments, the techniques described herein for detecting activity or inactivity on a virtual desktop instance, monitoring and tracking connections to, disconnections from, and reconnections to various virtual desktop instances, and determining whether and/or when to shut down the underlying virtualized computing resources may be performed by the instance managers 322).

Regarding claims 4, 11 and 17, Thomas in view of Singleton and Ehara teaches wherein the one or more session characteristics includes at least one of an application characteristic of the application, a popularity of the application, or a return rate of users of the application (Thomas, see paragraph 0085, As described herein, in some embodiments, the service provider (or computing resource instance manager) may tracking when a user if connected to a virtual desktop instance and when the user is disconnected from the virtual desktop instance, and may identify patterns of usage for the virtual desktop instance (new patterns, common patterns, or previously observed patterns)).

Regarding claims 5, 12 and 18, Thomas in view of Singleton and Ehara teaches wherein the one or more session characteristics includes at least one of an application usage pattern of a user or a return rate of the user (Thomas, see paragraph 0085, As described herein, in some embodiments, the service provider (or computing resource instance manager) may tracking when a user if connected to a virtual desktop instance and when the user is disconnected from the virtual desktop instance, and may identify patterns of usage for the virtual desktop instance (new patterns, common patterns, or previously observed patterns)).

Regarding claims 6, 13 and 19, Thomas in view of Singleton and Ehara teaches wherein the pause corresponds to at least one of the client device disconnecting from the cloud-based software distribution host or the user minimizing the application (Thomas, see paragraph 0080, a service provider (or resource management logic implemented on the service provider network) determining that a client has disconnected from a virtual desktop instance implemented by computing and storage resource instances on the service provider network).

Regarding claims 7 and 20, Thomas in view of Singleton and Ehara teaches wherein the application comprises a video game and the user session state corresponds to a progress of the user in the video game (Thomas, see paragraph 0020, end users who are associated with the customer on whose behalf the virtualized resources instances are hosted (e.g., members of the same organization or enterprise) may be able to access the virtualized resources instances using client applications on client devices).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443